Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered December 7, 1989, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, in his factual recitation of the underlying event, did not indicate that he shot the victim in self-defense. Accordingly, the court, prior to its acceptance of the defendant’s plea of guilty, was not required to question the defendant as to a potential justification defense (see, People v Lopez, 71 NY2d 662; cf., People v Thomas, 159 AD2d 529). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.